Exhibit 99.2 INTERIM MANAGEMENT’S DISCUSSION AND ANALYSIS FOR THE PERIOD ENDED SEPTEMBER 30, 2013 1 Management’s Discussion and Analysis (MD&A) (November 6, 2013) General This interim MD&A should be read in conjunction with the unaudited interim condensed Consolidated Financial Statements of Talisman Energy Inc. (‘Talisman’ or ‘the Company’) as at and for the three and nine month periods ended September 30, 2013 and 2012, the 2012 MD&A and audited annual Consolidated Financial Statements of the Company, the MD&A and unaudited interim condensed Consolidated Financial Statements as at and for the three and six month periods ended June 30, 2013 and 2012, and the MD&A and unaudited interim condensed Consolidated Financial Statements as at and for the three month periods ended March 31, 2013 and 2012. The Company’s interim condensed Consolidated Financial Statements have been prepared in accordance with International Accounting Standard (IAS) 34, Interim Financial Reporting within International Financial Reporting Standards (IFRS) as issued by the International Accounting Standards Board (IASB). All comparisons are between the three month periods ended September 30, 2013 and 2012, unless otherwise stated.All amounts presented are in US$ million, unless otherwise stated.Abbreviations used in this MD&A are listed on the page headed ‘Abbreviations’.Additional information relating to the Company, including its Annual Information Form, can be found on SEDAR at www.sedar.com. Adoption of New Accounting Standards As at and for the year ended December 31, 2012, the Company proportionately consolidated its interests in Talisman Sinopec Energy UK Limited (TSEUK) and Equión Energía Limited (Equión).Effective January 1, 2013, the Company adopted IFRS 11 Joint Arrangements which requires the Company to account for its investments in TSEUK and Equión using the equity method of accounting and was applied retrospectively.Accordingly, all prior year numbers relating to the Company’s investment in Equión have been restated to reflect this change.As the TSEUK joint venture was formed on December 17, 2012, in conjunction with Talisman’s sale of a 49% equity interest in Talisman Energy (UK) Limited (TEUK), the change did not impact the interim condensed Consolidated Statement of Income for the three and nine month periods ended September 30, 2012, but the Consolidated Balance Sheet as at December 31, 2012 has been restated to reflect this change. As a result of adopting IFRS 11 and the formation of the TSEUK joint venture in December 2012, amounts reported for the three and nine month periods ended September 30, 2013 and 2012 are not comparable with respect to the Company’s UK operations. The three and nine month periods ended September 30, 2012 reflect Talisman’s 100% ownership of TEUK and the results are included on a consolidated basis. For the three and nine month periods ended September 30, 2013, Talisman’s 51% interest in TSEUK is reflected in a single line item entitled “Income (loss) from joint ventures and associates, after tax.” 2 THIRD QUARTER 2 ● Production averaged 371 mboe/d, up 3% over the previous quarter. Oil and liquids production was up 6% versus the second quarterprimarily due toincreased volumes from the Eagle Ford andHST / HSD. ● The Company recorded a net loss of $54 million, compared to net income of $97 million in the second quarter. This was due to a loss in the Company's hedging program, partially offset by higher production volumes and liquids pricing. ● Talisman continues to make good progress on its planned $2-3 billion divestment program. FINANCIAL AND OPERATING HIGHLIGHTS Nine Months Ended Sept 30, Q3 Q2 Q1 Q4 Q3 Q2 Q1 Q4 ($ millions, unless otherwise stated) Total revenue and other income1 Net income (loss) 97 ) ) ) Per common share ($) Net income (loss)2 ) Diluted net income (loss)3 ) Production4 (Daily Average - Gross) Oil and liquids (mbbls/d) Natural gas (mmcf/d) Total mboe/d (6mcf 1boe) 1. 2012 and 2011 restated to reflect the change to equity accounting of Equión. Adjustments relating to TSEUK are effective for the period of December 17, 2012 to December 31, 2012 as the TSEUK joint venture was formed on December 17, 2012. 2. Net income (loss) per share includes an adjustment to the numerator for after-tax cumulative preferred share dividends. 3. Diluted net income (loss) per share computed under IFRS includes an adjustment to the numerator for the change in the fair value of stock options and after-tax cumulative preferred share dividends. 4. Includes the Company’s proportionate interest in production from joint ventures. During the third quarter of 2013, the Company had a net loss of $54 million compared to a net loss of $731 million in the same quarter in 2012 as a result of higher impairments (primarily Yme impairment of $747 million) recorded in 2012, and lower operating costs and DD&A expense in 2013. These were partially offset by lower revenue and increased income taxes in 2013. Lower production volumes in the third quarter of 2013 were primarily driven by the sale of 49% of Talisman’s UK business in December 2012, natural declines, and turnaround and performance challenges in the North Sea. These were partially offset by increased production from Eagle Ford, and contributions from new producing fields at HST / HSD in Vietnam, and Kinabalu in Malaysia. 3 DAILY AVERAGE PRODUCTION Three months ended September 30 Gross before royalties Net of royalties Oil and liquids from Consolidated Subsidiaries (mbbls/d) North America 37 26 29 22 Southeast Asia 44 39 27 23 North Sea1 12 71 12 71 Other2 12 13 6 6 74 Oil and liquids from Joint Ventures (mbbls/d) TSEUK 20 - 20 - Equión 9 10 8 8 29 10 28 8 Total oil and liquids from Consolidated Subsidiaries and Joint Ventures (mbbls/d) Natural gas from Consolidated Subsidiaries (mmcf/d) North America Southeast Asia North Sea1 4 28 3 28 Other2 - Natural gas from Joint Ventures (mmcf/d) TSEUK 2 - 2 - Equión 44 43 36 34 46 43 38 34 Total natural gas from Consolidated Subsidiaries and Joint Ventures (mmcf/d) Total Daily Production from Consolidated Subsidiaries (mboe/d) North America Southeast Asia 81 82 North Sea1 13 76 13 76 Other2 12 13 6 6 Total Daily Production from Joint Ventures (mboe/d) TSEUK 21 - 21 - Equión 16 17 13 14 37 17 34 14 Total daily production from Consolidated Subsidiaries and Joint Ventures (mboe/d) Less production from assets sold (mboe/d) Southeast Asia - 3 - 2 North Sea - 27 - 26 - 30 - 28 Total production from ongoing operations (mboe/d) 4 Nine months ended September 30 Gross before royalties Net of royalties Oil and liquids from Consolidated Subsidiaries (mbbls/d) North America 33 27 26 22 Southeast Asia 43 42 23 25 North Sea1 14 77 14 76 Other2 11 13 5 6 68 Oil and liquids from Joint Ventures (mbbls/d) TSEUK 19 - 19 - Equión 10 10 8 8 29 10 27 8 Total oil and liquids from Consolidated Subsidiaries and Joint Ventures (mbbls/d) 95 Natural gas from Consolidated Subsidiaries (mmcf/d) North America Southeast Asia North Sea1 7 34 7 34 Other2 - Natural gas from Joint Ventures (mmcf/d) TSEUK 2 - 2 - Equión 42 41 34 33 44 41 36 33 Total natural gas from Consolidated Subsidiaries and Joint Ventures (mmcf/d) Total Daily Production from Consolidated Subsidiaries (mboe/d) North America Southeast Asia 80 86 North Sea1 15 82 15 82 Other2 11 13 5 6 Total Daily Production from Joint Ventures (mboe/d) TSEUK 20 - 19 - Equión 16 17 14 14 36 17 33 14 Total daily production from Consolidated Subsidiaries and Joint Ventures (mboe/d) Less production from assets sold (mboe/d) North America - 5 - 4 Southeast Asia - 3 - 2 North Sea - 27 - 27 - 35 - 33 Total production from ongoing operations (mboe/d) 1. Production in 2012 from the North Sea included production from the Company’s operations in the UK and Norway. Effective January 1, 2013, production from the North Sea only relates to production from Norway. 2. 2012 Production from Equión was restated to reflect the change to equity accounting on adoption of IFRS 11. Production represents gross production before royalties, unless noted otherwise. Production identified as net is production after deducting royalties. In North America, total production was relatively stable compared with the same period in 2012, at 184 mboe/d. Capital investment in North America continues to be prioritised towards liquids and liquids rich opportunities, resulting in oil and liquids increasing from 14% to 20% of the overall North American production mix. Oil and liquids production increased by 42%, due principally to increased development activity in Eagle Ford which has grown from 9 mbbls/d to 21 mbbls/d of liquids. Natural gas production decreased 7% due to natural declines, partially offset by development activity in the Marcellus and Eagle Ford. 5 In Southeast Asia, total production from ongoing operations increased by 3% from the same period in 2012. Oil and liquids production from ongoing operations increased by 19% due to a full quarter of production from HST / HSD in Vietnam, and Kinabalu in Malaysia. These were partially offset by reduced production from Kitan in Australia due to decline. Natural gas production from ongoing operations was 2% lower than the same period in 2012 due principally to planned turnarounds in Malaysia and Indonesia. In the North Sea, including Norway and the TSEUK joint venture, total production decreased by 55% due principally to the sale of 49% of Talisman’s UK North Sea business in 2012. Production in Norway declined by 38% (from 21 mboe/d to13 mboe/d) due principally to pressure decline at Rev, which resulted in the field being shut-in in May 2013, and natural declines in Brage and Varg. In the TSEUK joint venture, production from ongoing operations decreased by 25% (from 28 mboe/d to 21 mboe/d) due to natural decline and unplanned outages at several fields, partially offset by improved uptime on Bleoholm. In the rest of the world, including the Equión joint venture, production remained relatively stable compared to 2012. VOLUMES PRODUCED INTO (SOLD OUT OF) INVENTORY1,2 Three months ended September 30 Nine months ended September 30 Southeast Asia - bbls/d ) ) North Sea – bbls/d 74 Other – bbls/d ) ) ) (6 ) Total produced into (sold out of) inventory – bbls/d ) ) Total produced into (sold out of) inventory – mmbbls ) ) Inventory at September 30 - mmbbls 1. Gross before royalties. 2. Effective January 1, 2013, the North Sea volumes only include Norway. In the Company's international operations, produced oil is frequently stored in tanks until there is sufficient volume to be lifted.The Company recognizes revenue and the related expenses on crude oil production when liftings have occurred.Volumes presented in the ‘Daily Average Production’ table represent production volumes in the period, which include oil volumes produced into inventory and exclude volumes sold out of inventory. During the three month period ending September 30, 2013, volumes in inventory decreased from 1.7 mmbbls to 1.4 mmbbls due principally to liftings in Australia and Algeria, partially offset by increased inventory in Norway and Malaysia. 6 COMPANY NETBACKS1,2 Three months ended September 30 Gross before royalties Net of royalties Oil and liquids ($/bbl) Sales price Royalties - - Transportation Operating costs 56.96 Natural gas ($/mcf) Sales price Royalties - - Transportation Operating costs Total $/boe (6mcf1boe) Sales price Royalties - - Transportation Operating costs Nine months ended September 30 Gross before royalties Net of royalties Oil and liquids ($/bbl) Sales price Royalties - - Transportation Operating costs Natural gas ($/mcf) Sales price Royalties - - Transportation Operating costs Total $/boe (6mcf1boe) Sales price Royalties - - Transportation Operating costs 1. Netbacks do not include pipeline operations. 2. 2012 restated to reflect the change to equity accounting for Equión. Amounts shown for 2013 only represent netbacks from consolidated subsidiaries and exclude netbacks from equity accounted entities. 7 During the quarter, the Company’s average gross netback was $24.90/boe, 8% lower than 2012 due principally to lower realized prices and higher royalties, partially offset by lower operating costs. Operating costs decreased as the high unit operating cost from the UK was included in the third quarter of 2012, and excluded from the third quarter of 2013 due to the application of equity accounting to the TSEUK joint venture. Talisman’s realized net price of $53.11/boe was 6% lower than the same period in 2012 due to lower realized prices on oil and liquids partially offset by higher realized prices on natural gas. The Company’s realized net sale price does not include the impact of the financial commodity price derivatives discussed in the ‘Risk Management’ section of this MD&A. The corporate royalty rate was 30%, up from 19% in 2012, as the low royalty rate from the UK was included in the second quarter of 2012, and was excluded from the second quarter of 2013 due to the application of equity accounting to the TSEUK joint venture. COMMODITY PRICES AND EXCHANGE RATES1 Three months ended September 30 Nine months ended September 30 Oil and liquids ($/bbl) North America Southeast Asia North Sea Other 2 Natural gas ($/mcf) North America Southeast Asia North Sea Other 2 -
